 


114 HRES 512 EH: Providing for further consideration of the Senate amendments to the bill (H.R. 22) to amend the Internal Revenue Code of 1986 to exempt employees with health coverage under TRICARE or the Veterans Administration from being taken into account for purposes of determining the employers to which the employer mandate applies under the Patient Protection and Affordable Care Act.
U.S. House of Representatives
2015-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 512 
In the House of Representatives, U. S., 
 
November 4, 2015 
 
RESOLUTION 
Providing for further consideration of the Senate amendments to the bill (H.R. 22) to amend the Internal Revenue Code of 1986 to exempt employees with health coverage under TRICARE or the Veterans Administration from being taken into account for purposes of determining the employers to which the employer mandate applies under the Patient Protection and Affordable Care Act. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the State of the Union for further consideration of the Senate amendment to the text of the bill (H.R. 22) to amend the Internal Revenue Code of 1986 to exempt employees with health coverage under TRICARE or the Veterans Administration from being taken into account for purposes of determining the employers to which the employer mandate applies under the Patient Protection and Affordable Care Act.  2.(a) No further amendment to the amendment referred to in section 2(a) of House Resolution 507 shall be in order except those printed in part A of the report of the Committee on Rules accompanying this resolution and amendments en bloc described in subsection (c). 
(b)Each further amendment printed in part A of the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before action thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question.  (c)It shall be in order at any time for the chair of the Committee on Transportation and Infrastructure or his designee to offer amendments en bloc consisting of amendments printed in part A of the report of the Committee on Rules not earlier disposed of. Amendments en bloc offered pursuant to this subsection shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure or their designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question.  
(d)All points of order against the further amendments printed in part A of the report of the Committee on Rules or amendments en bloc described in subsection (c) are waived.  3.No further amendment to the Senate amendment, as amended, shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution. Each such further amendment shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before action thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived.  
4.(a) At the conclusion of consideration of the Senate amendment for amendment the Committee of the Whole shall rise and report the Senate amendment, as amended, to the House with such further amendments as may have been adopted. (b)If the Committee reports the Senate amendment, as amended, back to the House with a further amendment or amendments, the previous question shall be considered as ordered on the question of adoption of such further amendment or amendments without intervening motion. In the case of sundry further amendments reported from the Committee, the question of their adoption shall be put to the House en gros and without division of the question.  
(c)If the Committee reports the Senate amendment, as amended, back to the House without further amendment or the question of adoption referred to in subsection (b) fails, no further consideration of the Senate amendments shall be in order except pursuant to a subsequent order of the House.  5.The Chair may postpone further consideration of the Senate amendments in the House to such time as may be designated by the Speaker.  
6.Upon adoption of the further amendment or amendments in the House pursuant to section 4(b) of this resolution— (a)a motion that the House concur in the Senate amendment to the text, as amended, with such further amendment or amendments shall be considered as adopted;  
(b)the Clerk shall engross the action of the House under subsection (a) as a single amendment in the nature of a substitute;  (c)a motion that the House concur in the Senate amendment to the title shall be considered as adopted; and  
(d)it shall be in order for the chair of the Committee on Transportation and Infrastructure or his designee to move that the House insist on its amendment to the Senate amendment to H.R. 22 and request a conference with the Senate thereon.  7.The chair of the Committee on Armed Services may insert in the Congressional Record not later than November 16, 2015, such material as he may deem explanatory of defense authorization measures for the fiscal year 2016.  
 
Karen L. Haas,Clerk. 
